Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 1 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 2 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 3 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 4 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 5 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 6 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 7 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 8 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 9 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 10 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 11 of 12
Case 6:19-bk-20023-SC   Doc 9 Filed 11/20/19 Entered 11/20/19 16:40:14   Desc
                        Main Document    Page 12 of 12




                                                            11/20/2019
